IN THE
                         TENTH COURT OF APPEALS



                                No. 10-10-00268-CV

                             IN RE GERALD HAYES


                                Original Proceeding


                          MEMORANDUM OPINION

      Gerald Hayes, an inmate, filed a petition for writ of mandamus. There are

procedural problems with the petition, but we use Rule 2 to look beyond those

problems and deny the petition. See TEX. R. APP. P. 2.

      Further, absent a specific exemption, the Clerk of the Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to

TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See

also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §

51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under these

circumstances, we suspend the rule and order the Clerk to write off all unpaid filing
fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable

of the Court in no way eliminates or reduces the fees owed by Hayes.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed July 28, 2010
[OT06]




In re Hayes                                                                           Page 2